Exhibit 10.28
12/1/2010
UGI Employees
UGI CORPORATION
2004 OMNIBUS EQUITY COMPENSATION PLAN
NONQUALIFIED STOCK OPTION GRANT LETTER
This STOCK OPTION GRANT, dated January 1, 2011 (the “Date of Grant”), is
delivered by UGI Corporation (“UGI”) to                                         
(the “Participant”).
RECITALS
The UGI Corporation 2004 Omnibus Equity Compensation Plan, as amended (the
“Plan”), provides for the grant of options to purchase shares of common stock of
UGI. The Compensation and Management Development Committee of the Board of
Directors of UGI (the “Committee”) has decided to make a stock option grant to
the Participant.
NOW, THEREFORE, the parties to this Grant Letter, intending to be legally bound
hereby, agree as follows:
1. Grant of Option. Subject to the terms and conditions set forth in this Grant
Letter and in the Plan, the Committee hereby grants to the Participant a
nonqualified stock option (the “Option”) to purchase  _____  shares of common
stock of UGI (“Shares”) at an exercise price of $___ per Share. The Option shall
become exercisable according to Paragraph 2 below.
2. Exercisability of Option. The Option shall become exercisable on the
following dates, if the Participant is employed by, or providing service to, the
Company (as defined below) on the applicable date:

              Shares for Which the   Date   Option is Exercisable  
_______, 2012
    331/3 %
_______, 2013
    331/3 %
_______, 2014
    331/3 %

The exercisability of the Option is cumulative, but shall not exceed 100% of the
Shares subject to the Option. If the foregoing schedule would produce fractional
Shares, the number of Shares for which the Option becomes exercisable shall be
rounded down to the nearest whole Share.
3. Term of Option.
(a) The Option shall have a term of ten years from the Date of Grant and shall
terminate at the expiration of that period (5:00 p.m. EST on December 31, 2020),
unless it is terminated at an earlier date pursuant to the provisions of this
Grant Letter or the Plan.

 

 



--------------------------------------------------------------------------------



 



(b) If the Participant ceases to be employed by, or provide service to, the
Company, the Option will terminate on the date the Participant ceases such
employment or service. However, if the Participant ceases to be employed by, or
provide service to, the Company by reason of (i) Termination Without Cause (as
defined below), (ii) Retirement (as defined below), (iii) Disability (as defined
below), or (iv) death, the Option held by the Participant will thereafter be
exercisable pursuant to the following terms:
(i) Termination Without Cause. If the Participant terminates employment or
service on account of a Termination without Cause, the Option will thereafter be
exercisable only with respect to that number of Shares with respect to which the
Option is already exercisable on the date the Participant’s employment or
service terminates. Such portion of the Option will terminate upon the earlier
of the expiration date of the Option or the expiration of the 13-month period
commencing on the date the Participant ceases to be employed by, or provide
service to, the Company.
(ii) Retirement. If the Participant ceases to be employed by, or provide service
to, the Company on account of Retirement, the Option will thereafter become
exercisable as if the Participant had continued to provide service to the
Company for 36 months after the date of such Retirement. The Option will
terminate upon the earlier of the expiration date of the Option or the
expiration of such 36-month period.
(iii) Disability. If the Participant ceases to be employed by, or provide
service to, the Company on account of Disability, the Option will thereafter
become exercisable as if the Participant had continued to provide service to the
Company for 36 months after the date of such termination of employment or
service. The Option will terminate upon the earlier of the expiration date of
the Option or the expiration of such 36-month period.
(iv) Death. In the event of the death of the Participant while employed by, or
providing service to, the Company, the Option will be fully and immediately
exercisable and may be exercised at any time prior to the earlier of the
expiration date of the Option or the expiration of the 12-month period following
the Participant’s death. Death of the Participant after the Participant has
ceased to be employed by, or provide service to, the Company will not affect the
otherwise applicable period for exercise of the Option determined pursuant to
subsections (i), (ii) or (iii) above. After the Participant’s death, the
Participant’s Option may be exercised by the Participant’s estate.
4. Exercise Procedures.
(a) Subject to the provisions of Paragraphs 2 and 3 above, the Participant may
exercise part or all of the exercisable Option by giving UGI irrevocable written
notice of intent to exercise on a form provided by UGI and delivered in the
manner provided in Section 13 below. Payment of the exercise price and any
applicable withholding taxes must be made prior to issuance of the Shares. The
Participant shall pay the exercise price (i) in cash, (ii) by delivering Shares
(or by attestation to ownership of Shares), which shall be valued at their fair
market value on the date of delivery, and which shall have a fair market value
on the date of exercise equal to the exercise price, (iii) by payment through a
broker in accordance with procedures acceptable to the Committee and permitted
by Regulation T of the Federal Reserve Board or (iv) by such other method as the
Committee may approve. The Committee may impose such limitations as it deems
appropriate on the use of Shares to exercise the Option.

 

-2-



--------------------------------------------------------------------------------



 



(b) The obligation of UGI to deliver Shares upon exercise of the Option shall be
subject to all applicable laws, rules, and regulations and such approvals by
governmental agencies as may be deemed appropriate by the Committee, including
such actions as UGI’s counsel shall deem necessary or appropriate to comply with
relevant securities laws and regulations. UGI may require that the Participant
(or other person exercising the Option after the Participant’s death) represent
that the Participant is purchasing Shares for the Participant’s own account and
not with a view to or for sale in connection with any distribution of the
Shares, or such other representation as UGI deems appropriate.
(c) All obligations of UGI under this Grant Letter shall be subject to the
rights of the Company as set forth in the Plan to withhold amounts required to
be withheld for any taxes, if applicable.
5. Definitions. Whenever used in this Grant Letter, the following terms shall
have the meanings set forth below:
(a) “Company” means UGI and its Subsidiaries (as defined in the Plan).
(b) “Disability” means a long-term disability as defined in the Company’s
long-term disability plan applicable to the Participant.
(c) “Employed by, or provide service to, the Company” shall mean employment or
service as an employee or director of the Company.
(d) “Retirement” means the Participant’s retirement under the Retirement Income
Plan for Employees of UGI Utilities, Inc., if the Participant is covered by that
Retirement Income Plan. “Retirement” for other Company employees means
termination of employment after attaining age 55 with ten or more years of
service with the Company.
(e) “Termination without Cause” means termination of employment for the
convenience of the Company for any reason other than (i) misappropriation of
funds, (ii) habitual insobriety or substance abuse, (iii) conviction of a crime
involving moral turpitude, or (iv) gross negligence in the performance of
duties, which gross negligence has had a material adverse effect on the
business, operations, assets, properties or financial condition of the Company.
The Committee may determine in its sole discretion whether, and under what
circumstances, the Participant’s voluntary termination upon a significant
reduction in the Participant’s duties and responsibilities will constitute a
Termination without Cause for purposes of the Grant Letter.
6. Change of Control. If a Change of Control (as defined in the Plan) occurs,
the outstanding Option will become fully exercisable as of the date of the
Change of Control, and the Committee may take such actions as it deems
appropriate pursuant to the Plan.

 

-3-



--------------------------------------------------------------------------------



 



7. Restrictions on Exercise. Except as the Committee may otherwise permit
pursuant to the Plan, only the Participant may exercise the Option during the
Participant’s lifetime and, after the Participant’s death, the Option shall be
exercisable by the Participant’s estate, to the extent that the Option is
exercisable pursuant to this Grant Letter.
8. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan and
the Terms and Conditions established by the Committee with respect to the Plan,
both of which are incorporated herein by reference, and in all respects shall be
interpreted in accordance with the Plan and the Terms and Conditions. The grant
and exercise of the Option are subject to interpretations, regulations and
determinations concerning the Plan established from time to time by the
Committee in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (i) the registration, qualification or
listing of the Shares, (ii) changes in capitalization of the Company and
(iii) other requirements of applicable law. The Committee shall have the
authority to interpret and construe the Option pursuant to the terms of the
Plan, and its decisions shall be conclusive as to any questions arising
hereunder.
9. No Employment or Other Rights. The grant of the Option shall not confer upon
the Participant any right to be retained by or in the employ or service of the
Company and shall not interfere in any way with the right of the Company to
terminate the Participant’s employment or service at any time. The right of the
Company to terminate at will the Participant’s employment or service at any time
for any reason is specifically reserved.
10. No Shareholder Rights. Neither the Participant, nor any person entitled to
exercise the Participant’s rights in the event of the Participant’s death, shall
have any of the rights and privileges of a shareholder with respect to the
Shares subject to the Option, until certificates for Shares have been issued
upon the exercise of the Option.
11. Assignment and Transfers. The rights and interests of the Participant under
this Grant Letter may not be sold, assigned, encumbered or otherwise transferred
except, in the event of the death of the Participant, by will or by the laws of
descent and distribution. The rights and protections of the Company hereunder
shall extend to any successors or assigns of the Company and to the Company’s
parents, subsidiaries, and affiliates.
12. Applicable Law. The validity, construction, interpretation and effect of
this instrument shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania, without giving effect to the conflicts of
laws provisions thereof.
13. Notice. Any notice to UGI provided for in this instrument shall be addressed
to UGI in care of the Corporate Secretary at UGI’s headquarters, and any notice
to the Participant shall be addressed to such Participant at the current address
shown on the payroll of the Company, or to such other address as the Participant
may designate to the Company in writing. Any notice shall be delivered by hand,
sent by telecopy or enclosed in a properly sealed envelope addressed as stated
above, registered and deposited, postage prepaid, in a post office regularly
maintained by the United States Postal Service.

 

-4-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, UGI has caused its duly authorized officers to execute and
attest this Grant Letter, and the Participant has executed this Grant Letter,
effective as of the Date of Grant.

              Attest   UGI Corporation    
 
           
 
  By:        
 
Margaret M. Calabrese
     
 
Robert H. Knauss    
Corporate Secretary
      Vice President and General Counsel    

I hereby acknowledge receipt of the Plan and the Terms and Conditions
incorporated herein. I accept the Option described in this Grant Letter, and I
agree to be bound by the terms of the Plan, including the Terms and Conditions,
and this Grant Letter. I hereby further agree that all the decisions and
determinations of the Committee shall be final and binding on me and any other
person having or claiming a right under this Grant.
                                                            
Participant

 

-5-